Citation Nr: 0021218	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-03 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fort Harrison, Montana



THE ISSUE

Whether clear and unmistakable error (CUE) exists in a rating 
decision dated November 10, 1976, which denied service 
connection for arteriovenous malformation (AVM) of the left 
occipital lobe, manifested by headaches.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from November 1973 to December 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office (RO) 
located in Fort Harrison, Montana.


FINDINGS OF FACT

1.  In a rating decision dated November 10, 1976, the RO 
denied entitlement to service connection for AVM of the left 
occipital lobe, manifested by headaches and properly advised 
the veteran of that denial; he did not appeal.

2.  The unappealed November 1976 decision considered the law 
and evidence as it then existed and did not involve an error 
that manifestly changed the outcome.


CONCLUSION OF LAW

No CUE exists in the RO's rating decision dated November 10, 
1976, which denied entitlement to service connection for AVM 
of the left occipital lobe, manifested by headaches.  
38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. § 3.105 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).  
Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991). 
38 U.S.C.A. § 7105(c) (West 1991)(formerly 38 U.S.C. 
§ 4005(c)); 38 C.F.R. § 20.1103 (1999) (formerly 38 C.F.R. 
§ 19.153).

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") propounded a 
three-pronged test to determine whether CUE was present in a 
prior determination:  (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court went 
on to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

Service Connection Laws and Regulations Extant in November 
1976

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
38 U.S.C.A. § 1111 (West 1991) (formerly 38 U.S.C. § 311); 
38 C.F.R. § 3.304(b) (1999).  Clear and unmistakable evidence 
that the disability manifested in service existed before 
service will rebut the presumption.  38 U.S.C.A. § 1113 (West 
1991) (formerly 38 U.S.C. § 313); 38 C.F.R. § 3.304(b).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991) 
(formerly 38 U.S.C. § 310); 38 C.F.R. § 3.303 (1999).  
Thirty-eight C.F.R. § 3.303(c) (1999) excludes certain 
disorders from service connection.  Thus, congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
"diseases or injuries" within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

A history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304(b)(3).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
pre-service existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have pre-existed service.  38 C.F.R. 
§ 3.303(c) (1999). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 353 (West 1991) 
(formerly 1970); 38 C.F.R. § 3.306(a) (1999). 


Factual Background

The report of medical examination at service entrance, dated 
in November 1973, shows the veteran's head and the neurologic 
systems were clinically evaluated as normal.  No AVM in the 
left occipital lobe or headache disorder in manifestation 
thereof was noted.  On the accompanying report of medical 
history, the veteran denied having or having had a head 
injury.  He reported hospital treatment for a fractured right 
femur at age 12.  

Service records reflect that in July 1975, the veteran 
presented with a history of intermittent headaches since age 
9, stated to have increased in the last three months.  He 
reported that his headaches were preceded by visual symptoms, 
nausea, and vomiting, and identified the location of the 
headaches as the left hemicranial.  Examination of the head, 
eyes, ears, nose, throat, neck and neurologic system was 
normal at that time.  Skull films were normal.  The veteran 
was referred for brain scan, completed in August 1975, and 
showing an area of abnormal uptake on the left.  Physical 
examination showed no abnormalities.

A neurosurgery clinical record dated in August 1975 shows a 
history of headaches for the past three months accompanied by 
visual symptoms with no relief.  The veteran's headaches were 
stated to correspond to the area of increased uptake.  There 
was also note that the veteran had had a head trauma to the 
left occipital lobe at age nine.  He reported frequent 
migraine type headaches, and flashing lights in the right eye 
and right visual field.  A neurological examination was 
normal.  Impression was AVM of the left occipital lobe.

On August 11, 1975, the veteran was admitted to the hospital 
for cerebral angiography for a long history of headaches and 
increased uptake in the left occipital area on the brain.  
Neurologic examination was normal.  Angiography could not be 
done at that time and the veteran was discharged with a 
diagnosis of headaches, stated to not have existed prior to 
entry.

On September 2, 1975, the veteran was admitted to the 
hospital for a history of headaches for twelve years in 
duration following an automobile accident.  These gradually 
receded until approximately two months earlier when the 
headaches recurred with greater intensity.  The headaches 
were most prominent on the left side posteriorally with some 
retro-orbital headache as well.  There had been no history of 
seizures or neurologic deficit.  Neurological examination was 
essentially within normal limits.  A transfemoral arteriogram 
showed a moderately large AVM in the left occipital region.  
The final diagnosis was changed to AVM, left occipital 
region, existed prior to entry.  The veteran was discharged 
to the medical holding company pending separation from 
service.  

A medical evaluation board (MEB) report shows a history of 
intermittent left sided headaches since age fourteen, 
accompanied by a sensation of seeing flashing lights in the 
right visual field.  Noted history included a severe head 
trauma at age nine, with a period of unconsciousness of over 
one-week's duration.  Physical examination revealed the 
cranial nerves and visual fields to be intact, and motor and 
sensory functions were normal.  Diagnostic studies revealed a 
large AVM malformation in the left occipital lobe being fed 
by the left posterior cerebral artery via the vertebral 
basilar system and draining superiorly into the sagittal 
sinus and also into the basal vein of the "Rosenthal."  The 
abnormal vasculature was not filled by the carotid 
circulation.

Additional neurosurgical consultation was obtained, with the 
conclusion that surgery was not indicated at that time but if 
the veteran's symptoms increased or if there was a hemorrhage 
from the malformation, then a surgical removal might be 
necessary in the future.  The MEB's final diagnosis was AVM, 
left occipital lobe.  The veteran was referred for a Physical 
Evaluation Board (PEB).  The PEB found that the veteran was 
unfit for duty due to AVM, left occipital lobe, existed prior 
to service and not aggravated.  In December 1975 the veteran 
signed a statement of notification that he was being 
discharged from active service due to physical disability.  

At the time of VA examination in September 1976 the veteran 
reported having had headaches as far back as he could 
remember.  He noted having had incapacitating headaches at 
irregular intervals before service.  He stated that when he 
began work as a disbursement clerk in service he had 
headaches initially one or two times per month, and then as 
often as every other day as the work became more pressing.  
He described headaches that began with flashing lights in the 
right visual field, followed by headaches which appeared to 
be at the most inferior aspect of the left side of his head 
and then affected the entire left side of the head but never 
the right.  He denied any loss of consciousness with these 
headaches or any focal or neurological deficits.  He stated 
that at an evaluation at a Naval Hospital he was told he had 
a clump of vessels in his head which were abnormal.  He 
described a severe automobile accident he was in while 
thirteen years old and in the sixth grade.  It was noted that 
at the time of the head injury he lost consciousness for two 
to three days.  He was in the hospital for two months.

Following mental status examination the diagnosis was 
vascular headaches, possibly related to a left occipital AVM 
found on arteriography in September 1975.  On additional 
separate VA examination in September 1976 the veteran 
reported a fairly classical history of migraine headaches 
with visual scotomata, right visual field, preceding left 
unilateral headache with pain radiating to the left eye.  He 
was required to lie down for hours.  No medication would help 
avert or relieve the headaches.  Following objective 
evaluation including neurologic examination, the diagnosis 
was migraine headaches.  Also noted on the VA examination in 
September 1976 was vascular headaches, by history with strong 
migrainous component and history of left sided vascular 
malformation (cerebral).  

In a rating decision dated in November 1976, the RO denied 
the veteran's claim of entitlement to service connection for 
headaches because it was found that the veteran's headaches 
were manifestations of an underlying pre-service AVM, left 
occipital lobe that was of constitutional etiology without 
evidence of increase in pre-existing disability during active 
duty.  Any treatment in service was considered remedial in 
nature.  The veteran was notified of the denial of his claim 
but did not file a timely appeal therefrom.

Analysis

As stated above, the RO denied service connection for a left-
sided AVM in a November 10, 1976, decision that became final 
absent the veteran's appeal therefrom.  38 U.S.C.A. 
§ 7105(c).  The veteran now generally argues error in the 
November 1976 rating decision.  Through his representative he 
has specifically argued that the RO's determination at that 
time was based solely on his history and the post-service VA 
examination report, without consideration of the MEB and PEB 
report resulting in his service discharge.  The 
representative sets out that the reports of MEB and PEB 
appear to have been submitted in or around 1984, subsequent 
to the November 1976 decision.  

The Board has considered the above argument, but notes that 
upon receipt of the claims file for the instant appeal, the 
reports of PEB and MEB were contained in the service medical 
records file.  In any case, even were the MEB and PEB reports 
associated at a later date and not considered by the RO in 
November 1976, such does not amount to CUE based on the 
particular factors of this case.  The MEB and PEB reports 
only lend further support to the RO's November 10, 1976 
determination insofar as those medical boards considered a 
combination of the veteran's history and the clinical 
evidence as well as accepted medical principles and concluded 
that his AVM manifested by headaches pre-existed service and 
was not aggravated therein.  Accordingly, consideration of 
such documents would not have manifestly changed the outcome.  
Further, as discussed earlier, a finding of CUE must be based 
on the evidence of record at the time of the decision.  

The representative also argues that the RO relied on a 
history supplied by the veteran to determine that the 
disability pre-existed service and was not aggravated.  
However, the RO had before it the service medical records and 
the report of VA examination September 1976.  The examination 
contained a fairly detailed history of the veteran's 
disability.  It would also appear that the veteran would be 
competent to report the headaches and injury that he 
experienced prior to service.  It should also be added that 
the 1976 decision was made prior to the advent of the Court, 
and its decisions as to what competent evidence, or the need 
for independent medical opinions.  Cf. Crowe v. Brown, 7 Vet 
App  238 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, those decisions were not binding upon the RO at the 
time of its 1976 decision.  VAOPGCPRC 25-95 (1995); 
VAOPGCPREC 9-94 (1994).

The veteran makes no other specific CUE argument in this 
case, rather appearing to question the RO's weighing of the 
evidence.  Here the Board notes that service medical records 
to include the MEB and PEB reports are consistent in noting 
the veteran's history of pre-service injury with 
unconsciousness followed by headache episodes.  The veteran 
described in detail his pre-service symptoms of headaches and 
manifestations associated therewith.  Service personnel 
considered the veteran's pre-service history of injury, his 
account of subsequent symptomatology, and the results of in-
service evaluation and manifestations.  Based on such the MEB 
and PEB both concluded that the veteran's AVM, described as 
congenital in nature, pre-existed service and was not 
aggravated therein.  Such is not a bare conclusion based 
solely on the veteran's history but, rather, a medical 
opinion arrived at by competent professionals based on 
consideration of clinical evidence and history.  

The record considered by the RO in November 1976 contained no 
medical evidence that the AVM, with headache manifestation, 
did not exist prior to service.  Moreover, the veteran's 
service records are negative for super-imposed injury and the 
PEB and MEB determined that his AVM was not aggravated by 
service.  Such conclusion is consistent with the history 
provided by the veteran himself at the time of post-service 
examination in September 1976; he reported a decrease in 
frequency of his symptoms.  Neither the existing service 
medical evidence, nor the report of VA examination of record 
at the time of the November 1976 decision contradicted the 
finding that an AVM manifested by headaches pre-existed 
service and was not aggravated therein.  

Thus, when the extant law is applied to the factual evidence 
of record at the time of the November 1976 decision, the 
denial of service connection for a left-sided AVM manifested 
by headaches is reasonably supported, without evidence of an 
error that changed the outcome of the veteran's claim.  Here, 
the Board stresses that a failure of VA's duty to assist 
cannot amount to CUE.  Glover v. West, 185 F.3d 1328 (Fed. 
Cir 1999); Caffrey v. Brown, at 384.  Thus, any arguments 
pertinent to VA's failure to obtain further medical 
clarification would not satisfactorily state a claim for CUE.  

The veteran's general contention of error suggests only his 
disagreement with how the facts were weighed by the RO in 
November 1976.  Such is not sufficient to establish CUE.  
Accordingly, the veteran has failed to present evidence that 
the law or the facts as they were known were incorrectly 
considered and applied such that an undebatable error 
occurred.  Thus, his appeal based on CUE is denied.  
38 C.F.R. § 3.105.


ORDER

No CUE exists in a rating decision dated November 10, 1976, 
which denied service connection for AVM of the left occipital 
lobe, manifested by headaches.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

